DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the preliminary amendment received on September 22, 2022.
Claims 2 and 3 are amended.
Claim 1 is canceled.
Claims 4-22 are new.
Claims 2-22 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Pat. No. 11/410,202 (the ’202 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features of the present claims 2-22 are disclosed by claims 1-20 of the ’202 patent.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Pat. No. 10,922,724 (the ’724 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features of the present claims 2-22 are disclosed by claims 1-19 of the ’724 patent.

Statement Regarding the Prior Art
Claims 2, 3, and 11 recites features including, among others, during a first time period: selecting a first advertisement for presentation within a first advertisement slot rendered by a first computing device in a population of computing devices; recording a first set of viewability data (e.g., a proportion of pixels) representing viewability of the first advertisement rendered on a display of the first computing device during the first time period; and calculating a cumulative pixel exposure of the first advertisement rendered on displays of computing devices, in the population of computing devices, based on the first set of viewability data; during a second time period, succeeding the first time period, in response to the cumulative pixel exposure remaining below a threshold cumulative pixel exposure: selecting the first advertisement for presentation within advertisement slots, in a first set of advertisement slots, rendered by computing devices in the population of computing devices; and o for each advertisement slot in the first set of advertisement slots; recording a set of viewability data representing viewability of the first advertisement rendered within the advertisement slot by a corresponding computing device, in the population of computing devices, during the second time period; and during a third time period, succeeding the second time period, in response to the cumulative pixel exposure exceeding the cumulative pixel exposure: selecting a second advertisement for presentation within the second set of advertisement slots.
The relevance of Meyers, Itzhak, Doig, and Richardson is addressed in the prosecution history of the present application and the prosecution history of priority patent application numbers 16/119,819 and 17/033,540.
Shah et al. (U.S. Pub. No. 2015/0235275 A1) teaches techniques for cross-device profile data management and targeting. For each device represented in a device graph of different sets of related devices, user profile and advertisement activity data are periodically obtained and associated with such device. For each set of related devices, an aggregated user profile graph is formed either by copying each related device's user profile data to the user profile data of the other related devices based on the device graph or each related device's user profile data is referenced with the user profile data of each other related device based on the device graph while maintaining such each related device to be separately associated with its user profile data. Different unique aggregated profiled identifiers are associated with different sets of related devices, and the aggregated profile device graph is provided in a database that is accessible by a processor that is programmed to perform targeted advertising or marketing engagement over a computer network. For example, Shah teaches at ¶ [0063] that a cross-device frequency cap for each campaign package may also be obtained in operation 506. For instance, the advertiser can specify how many times a user is shown a particular creative, regardless of which device the creative is displayed. However, Shah does explicitly teach that this analysis is based on an analysis of cross-device pixel exposure meeting a particular threshold and, based thereon, taking the same actions discussed in the independent claims of the present application.
The closest art of record, including the combination of Meyers, Itzhak, Doig, Richardson, Shah and Zhang (which has been cited to further show the state of the art with respect to ad policy enforcement), does not teach, suggest, or render obvious each and every element of the claims, including, among others, those features discussed above. Further, one of ordinary skill in the art at the time of the invention was made would not look to combine Meyers, Itzhak, Doig, Richardson, Shah, and Zhang to arrive at the present claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B TOKARCZYK/             Primary Examiner, Art Unit 3622